DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 7, 9-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoyt et al (US 5,943,129 A).
Regarding claims 1, 16, Hoyt et al discloses a fluorescence microscopy system and method comprising: a light source (11) for emitting a light beam (See Fig. 17); a first polarization optics (171) for converting the light beam into a polarized light beam (col. 15, lines 61-66); a beam splitter (15) (PBS) (col. 15, lines 61-64) for splitting the polarized light beam into a first polarized light beam and a second polarized light beam (See Fig. 13); a first objective (12) oriented along a first axis such that that first polarized light beam illuminates a sample (20) along a first angle to produce a first fluorescence emission (See Figs. 13, 17); and a second objective (16) oriented along a second axis such that the second polarized light beam illuminates the sample (20) at a second angle that is not parallel relative to the first angle (See Figs. 13, 17) to produce a second fluorescence emission, wherein the first objective is 
Regarding claim 7, Hoyt et al disclose further comprising: a second polarization optics in association with the first objective (6) for further changing the polarization of the first polarized light beam prior to illuminating the sample (20); and second polarization optics (12) in association with the second objective for further changing the polarization of the second polarized light beam prior to illuminating the sample (See Fig. 17).
Regarding claim 9, Hoyt et al discloses further comprising: a first dichroic mirror (171) in communication with beam splitter (15) for redirecting the first polarized light beam to the first objective and a second dichroic mirror (172) in communication with the beam splitter (15) for redirecting second polarized light beam to the second lens (See Fig. 17).
Regarding claim 10, Hoyt et al discloses wherein the first and second objective (12)(16)  illuminate the sample with first polarized beam and second objective, respectively, in alternating sequence (See Fig. 4).
Regarding claim 11, Hoyt et al discloses wherein the first objective and second objective (12)(16) detect the first and second fluorescence emissions respectively in sequence (See Fig. 4)
Regarding clam 12, Hoyt et al discloses wherein the first fluorescence emission detected by the second objective is oriented along a first plane that is in non-parallel relation relative to the second axis of the second objective and wherein the second fluorescence emission detected by the first objective is oriented along a second plane that is in non-parallel relation relative to the first axis of the first objective (See Fig. 17).
Regarding claim 17, Hoyt et al discloses wherein a polarization state of the laser (11) light beam is changed arbitrarily (91) (See Fig. 16).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al (US 5,943,129 A) in view of Wang et al (US 7,848,000 B2).
Regarding claim 8, Hoyt et al disclose all of the limitations of parent claim 1, as described above, however Hoyt et al is silent with regards to the first polarization optics comprising wave plate, polarizer and liquid crystals, as claimed.  Wang et al discloses polarization optics (See Figs. 3 and 13) comprising; a wave plate (Quarter waveplate), a polarizer (P), and liquid crystals (37).  Thus, it would have been obvious to modify Hoyt et al, to comprise polarization optics, as taught supra by Wang et al, so as to improve polarization efficiency.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al (US 5,943,129 A) in view of Hoyt et al (US 6,455,861 B1).
Regarding claim 20, Hoyt et al (129) discloses all of the limitations of parent claim 16, as described above, however, Hoyt et al (129) is silent with regards to a reconstruction algorithm as . 
Allowable Subject Matter
Claims 2-6, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 5, 13, the prior art fails to disclose or reasonably suggest wherein the fluorescence microscopy system further comprising: a second detector in communication with the second objective for receiving images from the first fluorescence emission, wherein the second detector is in respective communication with a processor for receiving the images of the second fluorescence emission from the first object and the first fluorescence emission from the second objective, as claimed in combination with the rest of the claim limitation. 
Regarding claim 3, prior art reference Hoyt et al (US 5,943,129 A) disclose a third objective lens (23) oriented along a third axis at a non-parallel relation relative to the first axis of the first objective and the second axis of the second objective (16), however the prior art fails to disclose or reasonably suggest a third detector detects the third fluorescence emission from the sample.
Regarding claims 4, 6, the prior art fails to disclose or reasonably suggest wherein the third objective is in communication with a third detector for receiving images from the third fluorescence emission, as claimed in combination with the rest of the claim limitation.
Regarding claim 19, the prior art fails to disclose or reasonably suggest wherein further comprising: processing collected series of images of the first and second fluorescence emissions to 
Claims 14-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 14, the prior art fails to disclose or reasonably suggest wherein a fluorescence microscopy system comprising: a first objective oriented along a first axis such that the first polarized light beam illuminates a sample along a first angle to produce a first fluorescence emission from a first plurality of excitation dipoles; and a second objective oriented along a second axis such that the second polarized light beam illuminates the sample at a second angle that is not parallel relative to the first angle to produce a second fluorescence emission from a second plurality of excitation
dipoles, wherein the first objective is oriented to detect the first plurality of excitation dipoles oriented at an angle perpendicular to the first axis and the second objective is oriented to detect the second plurality of excitation dipoles oriented at an angle perpendicular to the second axis, as claimed in combination with the rest of the claim limitations.
	Claim 15 is allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiuma et al (JP 2006208294 A) discloses a plurality of different ligands are fixed to a metal array formed of a plurality of land-like metal thin films formed on a dielectric substrate, light is radiated from the rear face of the substrate, and the surface plasmon resonance and the fluorescence by 

    PNG
    media_image1.png
    392
    604
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/